Title: From Alexander Hamilton to William Colfax, 10 April 1799
From: Hamilton, Alexander
To: Colfax, William


          
            Sir
            New York April 10th. 1799
          
          Inclosed is the arrangement of this State into Districts, and subdistricts, for the purpose of the recruiting service—Within each subdistrict it is contemplated that a Company will be raised—Provision must be made for the supply of the men as they are raised, having an eye to the particular place which is designated as the Rendezvous for each subdistrict. The Regimental Rendezvous is the town of West Chester. To this point the Troops will be marched as fast as conveniently can be after they shall be recruited
          With consideration I am Sir Yr. obedient Servt.
          Wm. Colefax Esqr. Contract Agent
        